WAHL, Justice.
Defendant Lois E. Blum seeks to appeal from an order of the district court granting the motion of plaintiff Cumis Insurance Society, Inc. to have its requests for admission deemed admitted in this subrogation action to recover amounts paid on a fiduciary bond. Minn.R.Civ.App. P. 103.03 makes no provision for appeal of pretrial discovery orders, and we have stated that the appropriate means to obtain review of such orders is by a petition for a writ of prohibition or mandamus. Parker v. Hennepin County District Court, Fourth Judicial District, 285 N.W.2d 81 (Minn.1979); Mampel v. Eastern Heights State Bank of St. Paul, 254 N.W.2d 375 (Minn.1977). Nonetheless, the Parker case raised the identical issue here presented and is, therefore, controlling. We see no benefit in dismissing the appeal rather than applying Parker despite the procedural irregularity.
Affirmed.